72 F.3d 138
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bill RANDLES, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,1 Defendant-Appellee.
No. 95-3034.
United States Court of Appeals, Tenth Circuit.
Dec. 7, 1995.

1
Before BRISCOE and LOGAN, Circuit Judges, and THOMPSON,*** District Judge.

ORDER AND JUDGMENT2

2
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff appeals from the district court's affirmance of the decision of the Secretary denying his application for disability benefits.  Plaintiff argues, as he did before the district court, that there is substantial evidence in the administrative record establishing that he became disabled and eligible for disability benefits between July 1, 1985 and December 31, 1985, the last date he met the earnings requirement, and that he has continued to be disabled.3  The district court correctly included in its review evidence that was first presented to the Appeals Council, as well as all of the evidence presented to the administrative law judge.  See O'Dell v. Shalala, 44 F.3d 855, 858-59 (10th Cir.1994).


4
After independently reviewing the record, we conclude the district court thoroughly considered this case.  Accordingly, we AFFIRM the judgment of the United States District Court for the District of Kansas for substantially the reasons set forth in its memorandum and order filed December 12, 1994.



1
 Effective March 31, 1995, the functions of the Secretary of Health and Human Services in social security cases were transferred to the Commissioner of Social Security.  P.L. No. 103-296.  Pursuant to Fed.  R.App. P. 43(c), Shirley S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant in this action.  Although we have substituted the Commissioner for the Secretary in the caption, in the text we continue to refer to the Secretary because she was the appropriate party at the time of the underlying decision


***
 Honorable Ralph G. Thompson, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


2
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


3
 Plaintiff has been disabled since 1989 when he began receiving Supplemental Security Income benefits